                 Case 4:21-cr-00009 Document 71-8 Filed on 06/21/21 in TXSD Page 1 of 4
$2 5HY 6XESRHQDWR7HVWLI\DWD+HDULQJRU7ULDOLQD&ULPLQDO&DVH


                                        81,7(' 67$7(6 ',675,&7 &2857
                                                                            IRUWKH
                                                            Southern District of Texas
                                                         BBBBBBBBBB'LVWULFWRIBBBBBBBBBB
                   8QLWHG6WDWHVRI$PHULFD
                              Y
                                                                                       &DVH1R 4:21-cr-00009
                      Brockman, Robert T
                              Defendant


                      68%32(1$727(67,)<$7$+($5,1*2575,$/,1$&5,0,1$/&$6(

7R Universal Computer Systems Holding (Reynolds & Reynolds)




        <28$5(&200$1'('WRDSSHDULQWKH8QLWHG6WDWHVGLVWULFWFRXUWDWWKHWLPHGDWHDQGSODFHVKRZQ
EHORZWRWHVWLI\LQWKLVFULPLQDOFDVH:KHQ\RXDUULYH\RXPXVWUHPDLQDWWKHFRXUWXQWLOWKHMXGJHRUDFRXUWRIILFHU
DOORZV\RXWROHDYH
3ODFHRI$SSHDUDQFH U.S. Federal Building & Courthouse                                &RXUWURRP1R Hon. George C. Hanks Jr (600)
                              515 Rusk Avenue
                              Houston, Texas 77002
                                                                                       'DWHDQG7LPH September 13, 2021 at 10:00 a.m.

           <RXPXVWDOVREULQJZLWK\RXWKHIROORZLQJGRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRUREMHFWV (blank if not
applicable)

 Please see subpoena attachment.




                                                                                       1DWKDQ2FKVQHU,
                                                                                       CLERK OF COURT
'DWH 5/10/2021



                                                                                               Signature of Clerk or Deputy Clerk


7KHQDPHDGGUHVVHPDLODQGWHOHSKRQHQXPEHURIWKHDWWRUQH\UHSUHVHQWLQJ(name of party)                      The United States of America
                                       ZKRUHTXHVWVWKLVVXESRHQDDUH

Charlie Escher
Assistant U.S. Attorney (AUSA)
U.S. Attorney's Office
1000 Louisiana, Suite 2300
Houston, Texas 77002
(713) 567-9000
                 Case 4:21-cr-00009 Document 71-8 Filed on 06/21/21 in TXSD Page 2 of 4
$2 5HY 6XESRHQDWR7HVWLI\DWD+HDULQJRU7ULDOLQD&ULPLQDO&DVH 3DJH

&DVH1R 4:21-cr-00009

                                                                 3522)2)6(59,&(

           7KLVVXESRHQDIRU(name of individual and title, if any)
ZDVUHFHLYHGE\PHRQ (date)                                      

          u ,VHUYHGWKHVXESRHQDE\GHOLYHULQJDFRS\WRWKHQDPHGSHUVRQDVIROORZV


                                                                                      RQ (date)                                    RU

          u ,UHWXUQHGWKHVXESRHQDXQH[HFXWHGEHFDXVH



          8QOHVVWKHVXESRHQDZDVLVVXHGRQEHKDOIRIWKH8QLWHG6WDWHVRURQHRILWVRIILFHUVRUDJHQWV,KDYHDOVR
          WHQGHUHGWRWKHZLWQHVVIHHVIRURQHGD\¶VDWWHQGDQFHDQGWKHPLOHDJHDOORZHGE\ODZLQWKHDPRXQWRI
                                                  

0\IHHVDUH                                      IRUWUDYHODQG                               IRUVHUYLFHVIRUDWRWDORI


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                                     Server’s signature



                                                                                                   Printed name and title




                                                                                                      Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
          Case 4:21-cr-00009 Document 71-8 Filed on 06/21/21 in TXSD Page 3 of 4

                            ATTACHMENT TO SUBPOENA ISSUED to
                        UNIVERSAL COMPUTER SYSTEMS HOLDING INC.

PRODUCE THE FOLLOWING:
All records/documents in your possession, custody or control relating to:

   •   Email communications from bob_brockman@reyrey.com for the time period including 06/10/2020
       through present

   •    Records showing changes to the board of directors including additions of board members, resignations,
       removals, etc, for the time period including 01/01/2020 through present

   •   Records showing all changes to executive level positions including hiring/promotions of new
       executives, resignations, removals, retirements, etc, for the time period including 01/01/2020 through
       present

   •   All information regarding compensation packages for Robert T. Brockman and Norman “Tommy” Barras
       and any changes made to those compensation packages for the time period including 01/01/2020
       through present including but not limited to records of payments made, employment contracts, and
       charitable contributions made on their behalf

   •   All board minutes and any attachments for the time period 01/01/2018 through present

   •   Billing records, payments, and invoices from/to outside law firms and/or counsel related to the
       representation of UCSH, and any of its subsidiaries and affiliates, in any civil litigation from 01/01/2018
       to the present. Such records to specifically include billing records regarding the firm Shepard Mullin

   •   Records showing all donations to Baylor University or the Baylor College of Medicine for the time
       period 01/01/2018 through present.

Time Period: specific time periods listed above

Regarding email records requested above, the records should include all emails and attachments sent from
the email address bob_brockman@reyrey.com for the above specified time period. Email
communications should include original sent emails, email replies and email forwards which would also
contain the previous communications to which the email is responding.

Emails provided should contain all header information including sender and recipient email addresses
(including carbon copy (cc) and blind carbon copy (bcc)), date and time sent, subject line, etc. It is
preferable that the emails be provided in a .pst file, but a .pdf portfolio file format is also acceptable.

This subpoena does not seek communications covered by any attorney-client privilege. To the extent you
seek to withhold any responsive documents on grounds other than the attorney-client privilege, please log
those documents, and provide sufficient, non-privileged information to enable the government to evaluate
the applicability of the claimed privilege or other basis for non-disclosure.

            INSTRUCTIONS FOR PRODUCTION OF ELECTRONICALLY STORED RECORDS

                                                                                                Version 04/01/2010
                                                                                                           14976392.1
          Case 4:21-cr-00009 Document 71-8 Filed on 06/21/21 in TXSD Page 4 of 4
I. General
         A. Electronically stored records shall be produced in electronic form and shall include text data and image
         data held:
                 1. In your record retention systems; and/or
                 2. By your technology, data, or other service provider(s).
II. Text Data
         A. Text data relating to transactions shall be produced within a data file:
                 1. Using a delimited ASCII text data format; or
                 2. Using software that can export to a commonly readable, non-proprietary file format without loss
                 of data.
         B. Text data files relating to transactions shall include field descriptions (e.g., account number, date/time,
         description, payee/payor, check number, item identifier, amount, etc.)
III. Image Data
         A. Image data shall be produced in graphic data files in a commonly readable, non-proprietary format with
         the highest image quality maintained.
         B. Image data of items associated with transactions (e.g., cancelled checks, deposit slips, etc.) shall be:
                 1. Produced in individual graphic data files with any associated endorsements; and
                 2. Linked to corresponding text data by a unique identifier.
IV. Encryption/Authentication
         A. Electronically stored records may be transmitted in an encrypted container. Decryption keys and/or
         passwords shall be produced separately at the time the data is produced.
         B. Authentication, such as hash coding, may be set by agreement.
         C. Affidavits or certificates of authenticity for the records may be included as part of the electronic
         production.
V. Reimbursement
         A. The cost of producing financial records of certain customers may be reimbursable. See the Right to
         Financial Privacy Act, 12 U.S.C., Section 3415 and 12 C.F.R., Part 219 (Regulation S) (revised effective
         1/1/2010).

Please contact Special Agent Evan Garrett at 719-217-4266 with any questions.




                                                                                                    Version 04/01/2010
                                                                                                               14976392.1
